DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 3/5/2021, in which claims 1, 7, and 13 was amended, and claims 1 – 2, 5, 7 – 8, 11, 13 – 14, and 17 was presented for further examination.
3.	Claims 1 – 2, 5, 7 – 8, 11, 13 – 14, and 17 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
 
Response to Arguments
5.	Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive.(see Remarks below).

Remarks
6.1	As per amended claim 1, applicant argues in substance in pages 13 – 15 that Kennis et al (US 2005/0209876 A1), Orbanes et al (US 2002/0069215 A1), and Rein et 
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Kennis et al (US 2005/0209876 A1), Brewer et al (US 2014/0143207 A1), Orbanes et al (US 2002/0069215 A1), and Rein et al (US 2014/0033101 A1) specifically disclosed each and every feature of amended claim 1 including the features of determining a percentage of data change in the data source, and in response to determining that the percentage of data change added to a current confidence is larger than a current confidence boundary, determining the estimated confidence by subtracting the determined percentage of data change from the current confidence boundary (para.[0194], para.[0224], and para.[0296]).
	Kennis discloses method and system for monitoring heterogeneous data source for policy exception (see para.[0051]). A number of individual changes to the information in the data source are captured and stored in a monitoring database alongside with their versioning information (see para.[0224]). A policy statement is retrieve from knowledge database, evaluates all indicators against monitoring database, and determine whether any indicator produce a confidence level that exceed a predetermine threshold (see para.[0296]). Thus, predetermine threshold is interpreted as “current confidence boundary” as claimed. The process of determine whether confidence level exceed a threshold includes the system comparing the acquire confidence level with a threshold. It can be inferred from the process of comparison that the confidence level number has to be subtracted from the threshold value to determine whether the confidence level is below or above the threshold.
	Brewer discloses smart decision engine receiving the system-wide change threshold and compared it with the amount of system-wide changes over a period of time.  The smart decision engine used the outcome of the comparison to determine the replica of the data to be selected or indexed (see para.[0035] and para.[0075]).
6.2	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 2, 5, 7 – 8, 11, 13 – 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kennis et al (US 2005/0209876 A1), in view of Brewer et al (US 2014/0143207 A1), in view of Orbanes et al (US 2002/0069215 A1), and further in view of Rein et al (US 2014/0033101 A1).
As per claim 1, Kennis et al (US 2005/0209876 A1) discloses,
A computer-implemented method for enforcing a data governance policy for a data source (para.[0275]; “creating monitoring entities in the monitoring database, on which the policy statements are executed in order to identify a possible policy of violations”).
comprising: determining an estimated confidence for data in the data source by tracking one or more data logs for the data source (para.[0064]; “determining a confidence level associated with the indicator”, para.[0119]; “may also be an individual transaction or set of transactions that when detected and analyzed are indicative of misuse, abuse, or fraud, or other lack of compliance with a Policy”, and para.[0217]; “a log file is used to provide changed data”).
and in response to determining that the percentage of data change added to a current confidence is larger than a current confidence boundary (para.[0296]; “If the evaluation of any indicator produces a confidence level that exceeds a predetermined threshold”).
determining the estimated confidence by subtracting the determined percentage of data change from the current confidence boundary (para.[0224]; “number of individual transactions relating to a particular vendor (Widget Company) that has undergone changes to selected information” and  para.[0296]; “retrieving computer-executable policy statements (frames) from the knowledge base 165 and executing them on data (monitoring entities) in the monitoring database ……… for each frame so retrieved, the system computes any required statistics tables ………… If the evaluation of any indicator produces a confidence level that exceeds a predetermined threshold”).
and in response to determining that the determined estimated confidence exceeds a confidence boundary for the data in the data source (para.[0296]; “If the evaluation of any indicator produces a confidence level that exceeds a predetermined threshold”). 
	Kennis  discloses amount of changes to the data log which can be interpreted as percentage of change to the data log, but to explain that percentage of change to the data log is obvious to one of ordinary skill in the art,
	Brewer et al (US 2014/0143207 A1) in an analogous art discloses,
using a change data capture mechanism to determine a percentage of data change in the data source (para.[0075]; “measure determined in step 404 indicates an amount of change in the system that occurs …..amount of change from production system data 112 (see FIG. 1). In one embodiment, the measure indicating change determined in step 404 is a percent of data items in the system that have changed”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate management of replicated data of the system of Brewer into kennis teaching to identify number of system wide changes  are within the system resources for maintain the  performance of the system.
	Neither Kennis nor Brewer specifically wherein the data source comprises the one or more data logs and one or more digital assets, and wherein the one or more data logs include records of insert queries, update queries, or delete queries directed to one or more database tables of the one or more digital assets.
	However, Rein et al (US 2014/0033101 A1) in an analogous art discloses,
wherein the data source comprises the one or more data logs and one or more digital assets (para.[0033]; “database server 110 is a table data database 111 and/or a user edit history database”).
and wherein the one or more data logs include records of insert queries, update queries, or delete queries directed to one or more database tables of the one or more digital assets (para.[0027]; “changes or edits may include the editing of record data, the changing of data (e.g., the addition or deletion of a record ……. adding or deletion of rows or columns, the changing of data types, the editing of relationships between tables in a schema, the editing of functions)” and para.[0059]; “various tables of data are created and data is inserted into and/or selected from these tables using SQL or some other database-query language”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Rein into the combine teaching of Kennis, Brewer, and Orbanes to store history of changes made to data and structure of a database for keeping track of update made to database by plurality of users to restore data in case there is problem with the data.
	Neither Kennis nor Brewer nor Rein specifically disclose re-profiling the one or more digital assets of the data source.	
However, Orbanes et al (US 2002/0069215 A1) in an analogous art discloses,
re-profiling the one or more digital assets of the data source (para.[0014]; “the system profiles and re-profiles the data sources to update the data objects stored in the database. Re-profiling can be done, for example, periodically or on command”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Orbanes into the combine teaching of Kennis, Brewer, and Rein to interact with large amount of data for providing efficient means of viewing information that information thereby reducing problem associated with presenting large volume of data.
	
As per claim 2, the rejection of claim 1 is incorporated and further Kennis et al (US 2005/0209876 A1) discloses,
wherein re-profiling the data source includes: providing a recommendation to a user to re-profile the data source; and performing the re-profiling in response to receiving an affirmative response to the recommendation from the user (para.[0024]; “Heterogeneous data sources are utilized and correlation pre-processing sorts multi-level likelihoods of problem detection to alert a human operator or trigger pre-selected actions such as the assembling of detected events into case folders”).
  
As per claim 5, the rejection of claim 1 is incorporated and further Kennis et al (US 2005/0209876 A1) discloses,
wherein the estimated confidence boundary is based on governance policies and is determined by determining an estimated confidence for each of the one or more digital assets through tracking of the one or more data logs for one or more data profiles in the data source (para.[0064]; “determining a confidence level associated with the indicator”  and para.[0119]; “may also be an individual transaction or set of transactions that when detected and analyzed are indicative of misuse, abuse, or fraud, or other lack of compliance with a Policy”).
	
Claims 7 – 8 and 11 are computer program product claim corresponding to method claims 1 – 2 and 5 respectively above, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 and 5 respectively above.

Claims 13 – 14 and 17 are system claim corresponding to method claims 1 – 2 and 5 respectively above, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 and 5 respectively above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/21/2021